PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
IMURA, Masayuki
Application No. 15/674,644
Filed: 11 Aug 2017
For: OVERCURRENT DETECTION DEVICE, ENERGY STORAGE APPARATUS, AND CURRENT DETECTION METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the “REQUEST FOR RECESSION OF ABANDONMENT OR, IN THE ALTERNATIVE, PETITION UNDER 37 C.F.R. $1.181 TO WITHDRAW HOLDING OF ABANDONMENT” filed December 3, 2020. The petition is being treated in accordance with the reasoning of the decision in Delgar Inc. v. Schuyler, 172 USPQ 513.

The petition is GRANTED.

This application became abandoned for failure to file a response to the non-Final Office Action mailed January 23, 2020. Accordingly, the Notice of Abandonment was mailed November 23, 2020.

The file record discloses that the non-Final Office Action was mailed January 23, 2020 to the address of record, the same address to which the Notice of Abandonment was mailed and received. However, petitioner contends that the non-Final Office Action was not received. In support, petitioner indicates that a search of the file jacket and the docket records revealed that the Office Communication was not received and submits copies of pages from docket records, wherein receipt would have been entered, had it been received to substantiate the claim. 

The statement and attachments corroborate non-receipt of the non-Final Office Action.

Based upon the facts set forth in the petition, it is concluded that the non-Final Office Action was never received. Accordingly, the holding of abandonment is withdrawn. No petition fee is due and none has been charged.

This matter is being referred to Technology Center 2836 for a re-mailing of the non-Final Office Action originally mailed January 23, 2020.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET